DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Scott McCollister on 05/23/2022.
	Please amend the claims as follows:
1. (Currently amended)  A [[S]]stereolithography apparatus, comprising:
- a base part,
- a lid coupled to the base part movably between a closed position and an open position, said lid having an inside,
- a fixed vat or a holder configured toreceive a removable vat configured to hold resin configured for use in a stereolithographic 3D printing process,
- a build platform,
- a moving mechanism, configured to move said build platform in a working movement range between a first 
- a working region between said fixed or removable vat position of said build platform and said second 
- an optical imaging detector having a field of view, installed on the inside of the lid and directed so that at least a part of said working region is within said field of view when said lid is in said closed position and said optical imaging detector consequently in an operating position, and
- a controller coupled to said optical imaging detector and configured to receive optical image data from said optical imaging detector, wherein said controller is configured to use said optical image data in a controlling operation of the stereolithography apparatus.


Reasons for Allowance
Claims 1-9 are allowed because the prior art fails to teach or suggest an optical imaging detector having a field of view, installed on the inside of the lid and directed so that at least a part of said working region is within said field of view when said lid is in said closed position and said optical imaging detector consequently in an operating position (i.e. camera attached to door/lid/cover and configured to detect/image vertical region between build platform and vat in order to ensure that the apparatus is ready for a manufacturing job).  
Some particular problems in stereolithography arise from ensuring that the apparatus is ready for a manufacturing job. In the "bottom up" variant it may happen that some solidified resin remained attached to the build platform after the previous manufacturing job. Such remaining pieces of solidified resin may make it impossible to brine] the build platform to the starting position for the next manufacturing job. The apparatus may even suffer serious damage if the build platform is not clean when the apparatus tries to bring it to the starting position by force

(Spec., pg. 2, ll. 11-21).  To solve this use, Applicants developed the following configuration:

    PNG
    media_image1.png
    831
    570
    media_image1.png
    Greyscale

(Figs. 5-7).  The closest prior art teaches a door panel sensor 3 to detect when door panel is closed (TW201912386A).  The Office could not find prior art that taught or suggested a camera attached to the door, cover, lid, etc. of an SLA device.  Thus, the instant claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743